DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 9-13, 15-17, 21, and 34-35 - are rejected under 35 U.S.C. 103 as being unpatentable over Banister (2004/0031219) in view of Nagel (9,164,190) and Attley (5,813,183).
Claim 1 - Banister discloses an architectural panel (Banister is an architectural panel because it is flat and goes on a building wall) having an energy storage system comprising at least one battery assembly, which includes at least one battery cell, (“each inventive module may further include…a battery to store electricity”, abstract, Banister teaching “a”, meaning one singular battery, a cell being “a single anode and cathode separated by electrolyte used to produce a voltage and current”, websters.com). 
Banister is silent as to whether the battery is integrated and embedded within ceramic material of the battery, the ceramic material not being expressly disclosed as opaque, Banister also not disclosing that the battery comprises an exterior surface, greater than 90% of such surface being over-formed by the opaque ceramic such that the at least battery is not visible through the opaque architectural material, the at least one battery assembly comprising electrical connectors operable to connect the at least one battery assembly with an electrical circuit that is external to the panel, and finally, Banister does not expressly disclose the tile comprises quartz material.
Nagel discloses a battery integrated and embedded within an opaque wall panel ceramic material (“ceramic”, col. 4, line 6), the battery comprising an exterior surface, greater than 90% of such surface being over-formed by the material such that the at least battery is not visible through the ceramic material (Fig.3 “One preferred embodiment of the invention involves panels…into which 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to integrate and embed the Banister battery into the ceramic material to protect and prevent battery damage (col. 2, line 16). 
Attley discloses that it is old in the art for a roofing tile to comprise, in addition to the primary material of the tile body itself, quartz (in the form of protective, textured granules on the exposed surface), col. 1, line 63. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply quartz surfacing to the ceramic Banister tile “to give the appearance of slate, stone, terra-cotta”, abstract. 


Claims 4-5 - Banister in view of Nagel and Attley discloses the architectural panel of claim 1, Nagel further teaching wherein he panel further comprises electronic circuitry associated with the at least one battery assembly that is operable to monitor and/or control at least one aspect of the battery cell status or operation (“The electronics include sensors, a controller, a transceiver chip, and batteries”, col. 7, lines 7-8), the electronic circuitry embedded within the material.

Claim 6 - Banister in view of Nagel and Attley discloses the architectural panel of claim 1, Banister further teaching wherein the panel further comprises fastening elements (108) configured to secure the panel to a wall mounting structure. 

Claim 9 - Banister in view of Nagel and Attley discloses the architectural panel of claim 1, Banister further teaching the architectural panel having at least one surface (“sealing layer”, 26) that is configured to be weather resistant.

Claim 10 - Banister in view of Nagel and Attley discloses the architectural panel of claim 1, Banister further teaching wherein the architectural panel comprises a thickness dimension that is less than 25% of either the length or width dimension of the panel (Fig. 3).

Claim 11 - Banister in view of Nagel and Attley discloses the architectural panel of claim 1, Nagel further teaching wherein the battery assembly comprises the electronic circuitry associated with the at least one battery cell that is operable to monitor and/or control at least one aspect of the battery assembly status or operation (“The electronics include sensors, a controller, a transceiver chip, and batteries”, col. 7, lines 7-8). 

Claim 12 – Banister discloses a ceramic architectural panel having an energy storage system comprising at least one battery device having an exterior surface. 
Banister does not disclose a majority of the battery an exterior surface in contact with the ceramic, the at least one battery device being embedded within the ceramic, the panel being formed by flowing a viscous ceramic material precursor around the at least one battery device so as to cause the at least one battery device to become embedded within the viscous ceramic material precursor, and curing the viscous ceramic material precursor so as to solidify the viscous ceramic material thereby forming the architectural material. Initially, Examiner points out that even though the claim recites the panel formed by "flowing" a viscous architectural material precursor...and "curing" the viscous architectural material precursor..., "flowing" and "curing" potentially representing method steps in a method claim, this claim is clearly drawn to a device (a panel), and as such, as explained above, this portion of the claim is considered to be a product by process limitation, and finally, Banister does not expressly disclose the tile comprises quartz material.
Nagel discloses a majority of a battery exterior surface in contact with a ceramic material, the at least one battery device being embedded within the ceramic material. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to integrate and embed the Banister battery into the ceramic material to protect and prevent battery damage (col. 2, line 16). 
Attley discloses that it is old in the art for a roofing tile to comprise, in addition to the primary material of the tile body itself, quartz (in the form of protective, textured granules on the exposed surface), col. 1, line 63. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply quartz surfacing to the ceramic Banister tile “to give the appearance of slate, stone, terra-cotta”, abstract.

Claim 13 - Banister in view of Nagel and Attley discloses the architectural panel of claim 12, Banister further teaching wherein the at least one battery device comprises at least one battery cell.

Claim 15 – Banister in view of Nagel and Attley discloses a wall structure comprising a plurality of architectural panels (Fig. 3A) according to claim 1.

Claims 16-17– Banister in view of Nagel and Attley discloses the wall structure according to claim 15, Banister further teaching the panels detachably secured to mounting structure because fasteners can be installed and removed from holes 108, but Banister does not expressly disclose the mounting structure comprises rails and/or crossmembers affixed to a subwall structure. Examiner Officially Notes that it would have been exceedingly obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Banister mounting structure to comprise rails and/or crossmembers affixed to a subwall structure in the form of a typical lattice-like furring tile support system, Banister (Fig. 3A) further teaching the panels connected to the electrical circuitry in series.

Claims 21 – Banister in view of Nagel and Attley discloses the wall structure according to claim 15, Banister further teaching the wall structure forms an exterior or interior cladding (para. 14).

Claims 34-35 – Banister does not disclose the architectural material further comprises a synthetic resin. It would have been a matter of obvious design choice for the architectural material to further comprise a synthetic resin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.   

Claims 22-27 – are rejected under 35 U.S.C. 103 as being unpatentable over Banister in view of Nagel and Attley and in further view of Tesla Powerwall (https://web.archive.org/web/20161118172822/www.tesla.com/powerwall).
Claim 22 – Banister in view of Nagel discloses the panel of claim 1, Banister in view of Nagel further teaching a method of providing power to a building (the tiles are photovoltaic tiles) comprising:
installing a wall onto a surface (the wall tile substrate) of the building, the wall comprising a plurality of architectural panels (tiles) according to claim 1.
Banister in view of Nagel does not disclose connecting the tiles to an electrical circuit coupled with a source of electrical power, using the power to charge the tile battery, selectively disconnecting the tile from the power and withdrawing power from the battery embedded within the tile for use within the building. Tesla discloses connecting battery panels to an electrical circuit coupled with a source of electrical power, using the power to charge the battery panels, selectively disconnecting the panel from the power and withdrawing power from the battery for use within the building. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to so configure the Banister in view of Nagel photovoltaic tiles to benefit from the cost savings achieved from storing energy collected at non-peak rate hours. 

Claim 23 - Banister in view of Nagel and Attley and in further view of Tesla discloses the method of claim 22, Banister further teaching wherein installation of the wall comprises detachably securing the plurality of architectural panels to a mounting structure via fasteners passed through holes 108. 

Claim 24 - Banister in view of Nagel and Attley and in further view of Tesla discloses the method of claim 23, Banister further teaching wherein installation of the wall comprises forming an exterior cladding of a building.

Claim 25 – Banister in view of Nagel and Attley and in further view of Tesla discloses the method of claim 22, Tesla further teaching the source of electrical power being a public utility or a stand-alone power system (Tesla Powerwall can be charged by either "solar" or "Time-Based control" in which power is drawn from the public utility grid at off peak hours and stored). 

Claim 26 – Banister in view of Nagel and Attley and in further view of Tesla discloses the method of claim 22, Tesla further teaching wherein the electrical circuit used for charging the at least one battery cell can also be used, at least in part, for conducting power withdrawn from cells for use within the building because the power drawn from the public utility grid at off peak hours and stored in the battery is sent to the building at peak hours.

Claim 27 – Banister in view of Nagel and Attley and in further view of Tesla discloses the method of claim 22, Tesla further teaching the electrical circuit used for charging comprises a control system for distributing power to and from cells because the Powerwall is capable of "Time-Based control" in which power is drawn from the public utility grid at off peak hours and stored and available for use at peak hours.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Banister in view of Nagel and Attley and in further view of Favaretto (2013/0263442). 
Nagel does not expressly disclose the battery assembly comprises a plurality of battery cells electrically connected in series or in parallel. Favaretto discloses that it is old in the art to embed a plurality of battery cells electrically connected in series or in parallel in a material (Fig. 3, “plastic material”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of battery cells electrically connected in series or in parallel for enhanced system power capacity. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection relies on the Attley modifying reference for teaching a tile comprising quartz. 
Conclusion
The prior art made of record and not relied upon, Iwata (8,807,267), is considered pertinent to applicant's disclosure because it teaches that it is old in the art to fully embed and integrate a battery (1130) and related electronics in a material (1103).   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL J KENNY/Examiner, Art Unit 3633                                                                                                                                                                                                        

/BRENT W HERRING/Primary Examiner, Art Unit 3633